DETAILED ACTION
Summary and Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s reply filed 1/4/2021.
Claims 11, 12, and 19 are cancelled.
Claims 24 and 25 are new.
Claims 1-10, 13-18, and 20-25 are pending.
Claim 16 is rejected under pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1-10, 16-18, and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abadi et al. (US Patent Pub 2011/0302583) of record, in view of Pillai et al. (US Patent Pub 2011/0228668) and Boger et al. (US Patent Pub 2004/0039729) of record, further in view of Cunningham et al. (US Patent Pub 2005/0209988) of record.
Claims 13-15 contain allowable subject matter.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 10/22/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Claim Objections
Claims 1, 21, and 22 are objected to because of the following informalities:  
There should be a comma or semicolon after “receiving the additional metadata from another worker node”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “wherein the additional metadata is obtained from the snapshot of the metadata corresponding to the query…”, which seems to contradict the limitation in base claim 1, which now recites “receiving the additional metadata from another worker node.”  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 16-18, and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abadi et al. (US Patent Pub 2011/0302583) (Abadi) of record, in view of Pillai et al. (US Patent Pub 2011/0228668) (Pillai) and Boger et al. (US Patent Pub 2004/0039729) (Boger) of record, further in view of Cunningham et al. (US Patent Pub 2005/0209988) (Cunningham) of record.
In regards to claim 1, Abadi discloses a method comprising:
a.	receiving a query at a master node, the master node having access to a database catalog that comprises metadata defining database objects (Abadi at paras. 0038, 0041)1;
b.	in response to receiving the query, initiating a catalog server session, wherein a separate catalog server session is initiated for a separate query that is not the same as the query received at the master node (Abadi at paras. 0044, 0051-54)2;
c.	communicating a query plan and query metadata to a worker node, wherein the query plan is generated based at least in part on the query, the query metadata includes metadata to be used in connection with execution of the query plan (Abadi at paras. 0039, 0044, 0054) and the query metadata is communicated to the worker node contemporaneous with respect to the query plan (Abadi at Fig. 5A; paras. 0044, 0047);
d.	in response to receiving the query plan and the query metadata, determining, by the worker node, that additional metadata is required from the worker node to execute the query plan (Abadi at para. 0044);
e.	in response to determining the additional metadata is required, requesting by the worker node, the additional metadata (Abadi at para. 0044 3; and 
f.	wherein the additional metadata is retrieved from a same session as the catalog server session corresponding to the query.  Abadi at Fig. 1; para. 0044.
Abadi does not expressly disclose receiving the additional metadata from another worker node.
Pillai discloses a system and method for processing a query plan using a coordinator (i.e., master node) and a plurality of worker nodes.  Pillai at Fig. 3.  The worker nodes are arranged in multi-cast sub-groups in order to uniformly distribute the nodes for executing portions of a query.  Pillai at para. 0024.  Pillai discloses each worker node has a checkpoint state that includes all the minimum data structures required for executing its part of the query.  Pillai at para. 0025.  The worker nodes execute their part of the query using various operators.  One such operator is the EXCHANGE operator, which allows a worker node to exchange tuples with other worker nodes to complete execution of their part of the query (i.e., receiving additional metadata from another worker node).  Pillai at para. 0044.  Much like Abadi, Pillai discloses parallel processing of a query plan.
Abadi and Pillai are analogous art because they are both directed to the same field of endeavor of query processing using parallel processing.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Abadi by adding the feature of receiving the additional metadata from another worker node, as disclosed by Pillai.
The motivation would have been because Pillai discloses a system where an idle node takes over for a failed worker node by taking on the failed node’s state in order to perform the part of the query that had failed.  This allows for the query to be completed efficiently without the need to re-execute the query entirely.  Pillai at para. 0004. 
Abadi in view of Pillai does not expressly disclose taking a snapshot of the metadata, associating the snapshot of the metadata with the catalog server session, and wherein the query metadata is obtained based at least in part on the snapshot of the metadata associated with the catalog server session.  Pillai does disclose taking a snapshot of the state of a worker node and storing it in a shared memory that is accessible by other worker nodes.  Pillai at para. 0024.
Boger discloses storing metadata snapshot that are specific in time for a particular data source.  The snapshots are referenced for making different query decisions for access plans in order to maintain consistency throughout a query plan.  Boger at paras. 0068-72.  Much like Abadi, Boger discloses the optimizer requesting additional metadata to execute a query plan when necessary, receiving the additional metadata, and using it to complete the query plan.  Boger at Fig. 6; paras. 0099-0104.
Abadi, Pillai, and Boger are analogous art because they are both directed toward the same field of endeavor of query processing using shared metadata.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Abadi in view of Pillai by adding the features of taking a snapshot of the metadata, associating the snapshot of the metadata with the catalog server session, and wherein the query metadata is obtained based at least in part on the snapshot of the metadata associated with the catalog server session, as taught by Boger.
The motivation for doing so would have been to have a consistent basis for making query decisions during query execution.  Boger at para. 0072.
Abadi in view of Pillai and Boger does not expressly disclose wherein a separate snapshot of the metadata is taken for a separate query that is not associated with the query received at the master node.
Cunningham discloses a query processor that optimizes a query for execution on a database server.  Metadata associated with the query can be copied into a temporary location of the database server (i.e., takes a snapshot of metadata) in order to maintain the metadata in a consistent state over the lifetime of the query plan (i.e., for each query).  Cunningham at paras. 0021, 0028, 0038.
Abadi, Pillai, Boger, and Cunningham are analogous art because they are all directed toward the same field of endeavor of query processing.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Abadi in view of Pillai and Boger by adding the feature of wherein a separate snapshot of the metadata is taken for a separate query that is not associated with the query received at the master node, as taught by Cunningham. 
The motivation for doing so would have been to ensure the metadata was consistent throughout the lifetime of the query plan.  Cunningham at para. 0038.

In regards to claim 2, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, wherein the query metadata includes database table definitions that define database objects.  Abadi at paras. 0039, 0044, 0054.
In regards to claim 3, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, further comprising: retrieving the query metadata from the snapshot of the metadata associated with the catalog server session.  Boger at paras. 0068-72.
In regards to claim 4, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, further comprising:
a.	executing the query plan on the worker node (Abadi at para. 0064);
b.	returning, to the master node, a result associated with the execution of the query plan on the worker node.  Abadi at para. 0064.4
In regards to claim 5¸Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, further comprising generating a plurality of query plans based at least in part on the query, the plurality of query plans comprising the query plan that is communicated to the worker node.  Abadi at para. 0039.5
In regards to claim 6, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 5, further comprising transmitting the plurality of query plans to a plurality of worker nodes.  Abadi at para. 0039.6
In regards to claim 7, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 6, further comprising executing the plurality of query plans in parallel.  Abadi at para. 0039
In regards to claim 8, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, further comprising storing the query metadata in a cache of the worker node.  Abadi at para. 0041.7
In regards to claim 9, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 8, further comprising clearing the cache after executing the query plan.  Abadi at para. 0041.
In regards to claim 10, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 8, further comprising retrieving the query metadata from the cache while executing the query plan.  Abadi at para. 0041.8
In regards to claim 16, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, wherein the additional metadata is obtained from the snapshot of the metadata corresponding to the query in response to a determination that additional metadata is required in connection with the query.  Boger at paras. 0068-72, 0099-104.9
In regards to claim 17, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, wherein the query metadata includes one or more of a user defined database function, a system defined database function, a database view (Abadi at para. 0060)10, and a database index.
In regards to claim 18, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, further comprising:
a.	receiving another query at the master node (Abadi at paras. 0038, 0041)11;
b.	in response to receiving the other query, initiating another catalog server session, taking, another snapshot of the metadata as the metadata existed when the other catalog server session is initiated, and associating the other snapshot of the metadata with the other catalog server session (Abadi at paras. 0044, 0054; Boger at paras. 0068-72); and
c.	transmitting another query plan and the other query metadata to the worker node, wherein the other query metadata is retrieved from the snapshot of the metadata associated with the other catalog server session.  Abadi at paras. 0039, 0044, 0054; Boger at para. 0072.12
In regards to claim 20, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, further comprising: 
a.	compiling the result associated with the execution of the query plan on the worker node with another result associated with the query (Abadi at para. 0064); and
b.	returning the compiled result and other result as a final query result to a client.  Abadi at para. 0064.13

In regards to claim 21, Abadi disclose a computer program product for executing queries in a parallel processing database system, comprising a non-transitory computer readable medium having program instructions embodied therein (Abadi at para. 0023) for:
a.	receiving a query at a master node, the master node having access to a database catalog that comprises metadata defining database objects (Abadi at paras. 0038, 0041)14;
b.	in response to receiving the query, initiating a catalog server session, wherein a separate catalog server session is initiated for a separate query that is not the same as the query received at the master node (Abadi at paras. 0044, 0051-54)15;
c.	communicating a query plan and query metadata to a worker node, wherein the query plan is generated based at least in part on the query, the query metadata includes metadata to be used in connection with execution of the query plan (Abadi at paras. 0039, 0044, 0054), and the query metadata is communicated to the worker node contemporaneous with respect to the query plan (Abadi at Fig. 5A; paras. 0044, 0047);
d.	in response to receiving the query plan and the query metadata, determining, by the worker node, that additional metadata is required for the worker node to execute the query plan (Abadi at para. 0044);
e.	in response to determining that additional metadata is required, requesting, by the worker node, the additional metadata (Abadi at para. 0044)16; and 
f.	wherein the additional metadata is retrieved from a same session as the catalog server session corresponding to the query.  Abadi at Fig. 1; para. 0044.
Abadi does not expressly disclose receiving the additional metadata from another worker node.
Pillai discloses a system and method for processing a query plan using a coordinator (i.e., master node) and a plurality of worker nodes.  Pillai at Fig. 3.  The worker nodes are arranged in multi-cast sub-groups in order to uniformly distribute the nodes for executing portions of a query.  Pillai at para. 0024.  Pillai discloses each worker node has a checkpoint state that includes all the minimum data structures required for executing its part of the query.  Pillai at para. 0025.  The worker nodes execute their part of the query using various operators.  One such operator is the EXCHANGE operator, which allows a worker node to exchange tuples with other worker nodes to complete execution of their part of the query (i.e., receiving additional metadata from another worker node).  Pillai at para. 0044.  Much like Abadi, Pillai discloses parallel processing of a query plan.
Abadi and Pillai are analogous art because they are both directed to the same field of endeavor of query processing using parallel processing.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Abadi by adding the feature of receiving the additional metadata from another worker node, as disclosed by Pillai.
The motivation would have been because Pillai discloses a system where an idle node takes over for a failed worker node by taking on the failed node’s state in order to perform the part of the query that had failed.  This allows for the query to be completed efficiently without the need to re-execute the query entirely.  Pillai at para. 0004. 
Abadi in view of Pillai does not expressly disclose taking a snapshot of the metadata, associating the snapshot of the metadata with the catalog server session, and wherein the query metadata is obtained based at least in part on the snapshot of the metadata associated with the catalog server session.  Pillai does disclose taking a snapshot of the state of a worker node and storing it in a shared memory that is accessible by other worker nodes.  Pillai at para. 0024.
Boger discloses storing metadata snapshot that are specific in time for a particular data source.  The snapshots are referenced for making different query decisions for access plans in order to maintain consistency throughout a query plan.  Boger at paras. 0068-72.  Much like Abadi, Boger discloses the optimizer requesting additional metadata to execute a query plan when necessary, receiving the additional metadata, and using it to complete the query plan.  Boger at Fig. 6; paras. 0099-0104.
Abadi, Pillai, and Boger are analogous art because they are both directed toward the same field of endeavor of query processing using shared metadata.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Abadi in view of Pillai by adding the features of taking a snapshot of the metadata, associating the snapshot of the metadata with the catalog server session, and wherein the query metadata is obtained based at least in part on the snapshot of the metadata associated with the catalog server session, as taught by Boger.
The motivation for doing so would have been to have a consistent basis for making query decisions during query execution.  Boger at para. 0072.
Abadi in view of Pillai and Boger does not expressly disclose wherein a separate snapshot of the metadata is taken for a separate query that is not associated with the query received at the master node.
Cunningham discloses a query processor that optimizes a query for execution on a database server.  Metadata associated with the query can be copied into a temporary location of the database server (i.e., takes a snapshot of metadata) in order to maintain the metadata in a consistent state over the lifetime of the query plan (i.e., for each query).  Cunningham at paras. 0021, 0028, 0038.
Abadi, Pillai, Boger, and Cunningham are analogous art because they are all directed toward the same field of endeavor of query processing.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Abadi in view of Pillai and Boger by adding the feature of wherein a separate snapshot of the metadata is taken for a separate query that is not associated with the query received at the master node, as taught by Cunningham. 
The motivation for doing so would have been to ensure the metadata was consistent throughout the lifetime of the query plan.  Cunningham at para. 0038.

In regards to claim 22, Abadi discloses a system for executing queries in a parallel processing database comprising a non-transitory computer readable medium and a processor (Abadi at para. 0023) configured to:
a.	receive a query at a master node, the master node having access to a database catalog that comprises metadata defining database objects (Abadi at paras. 0038, 0041)17;
b.	in response to receiving the query, initiate a catalog server session, wherein a separate catalog server session is initiated for a separate query that is not the same as the query received at the master node (Abadi at paras. 0044, 0051-54)18;
c.	communicate a query plan and query metadata to a worker node, wherein the query plan is generated based at least in part on the query, the query metadata includes metadata to be used in connection with execution of the query plan (Abadi at paras. 0039, 0044, 0054) and the query metadata is communicated to the worker node contemporaneous with respect to the query plan (Abadi at Fig. 5A; paras. 0044, 0047);
d.	in response to receiving the query plan and the query metadata, determining, by the worker node, that additional metadata is required for the worker node to execute the query plan (Abadi at para. 0044);
e.	in response to determining that additional metadata is required, requesting, by the worker node, the additional metadata (Abadi at para. 0044)19; and 
f.	wherein the additional metadata is retrieved from a same session as the catalog server session corresponding to the query.  Abadi at Fig. 1; para. 0044.
Abadi does not expressly disclose receiving the additional metadata from another worker node.
Pillai discloses a system and method for processing a query plan using a coordinator (i.e., master node) and a plurality of worker nodes.  Pillai at Fig. 3.  The worker nodes are arranged in multi-cast sub-groups in order to uniformly distribute the nodes for executing portions of a query.  Pillai at para. 0024.  Pillai discloses each worker node has a checkpoint state that includes all the minimum data structures required for executing its part of the query.  Pillai at para. 0025.  The worker nodes execute their part of the query using various operators.  One such operator is the EXCHANGE operator, which allows a worker node to exchange tuples with other worker nodes to complete execution of their part of the query (i.e., receiving additional metadata from another worker node).  Pillai at para. 0044.  Much like Abadi, Pillai discloses parallel processing of a query plan.
Abadi and Pillai are analogous art because they are both directed to the same field of endeavor of query processing using parallel processing.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Abadi by adding the feature of receiving the additional metadata from another worker node, as disclosed by Pillai.
The motivation would have been because Pillai discloses a system where an idle node takes over for a failed worker node by taking on the failed node’s state in order to perform the part of the query that had failed.  This allows for the query to be completed efficiently without the need to re-execute the query entirely.  Pillai at para. 0004. 
Abadi in view of Pillai does not expressly disclose taking a snapshot of the metadata, associating the snapshot of the metadata with the catalog server session, and wherein the query metadata is obtained based at least in part on the snapshot of the metadata associated with the catalog server session.  Pillai does disclose taking a snapshot of the state of a worker node and storing it in a shared memory that is accessible by other worker nodes.  Pillai at para. 0024.
Boger discloses storing metadata snapshot that are specific in time for a particular data source.  The snapshots are referenced for making different query decisions for access plans in order to maintain consistency throughout a query plan.  Boger at paras. 0068-72.  Much like Abadi, Boger discloses the optimizer requesting additional metadata to execute a query plan when necessary, receiving the additional metadata, and using it to complete the query plan.  Boger at Fig. 6; paras. 0099-0104.
Abadi, Pillai, and Boger are analogous art because they are both directed toward the same field of endeavor of query processing using shared metadata.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Abadi in view of Pillai by adding the features of taking a snapshot of the metadata, associating the snapshot of the metadata with the catalog server session, and wherein the query metadata is obtained based at least in part on the snapshot of the metadata associated with the catalog server session, as taught by Boger.
The motivation for doing so would have been to have a consistent basis for making query decisions during query execution.  Boger at para. 0072.
Abadi in view of Pillai and Boger does not expressly disclose wherein a separate snapshot of the metadata is taken for a separate query that is not associated with the query received at the master node.
Cunningham discloses a query processor that optimizes a query for execution on a database server.  Metadata associated with the query can be copied into a temporary location of the database server (i.e., takes a snapshot of metadata) in order to maintain the metadata in a consistent state over the lifetime of the query plan (i.e., for each query).  Cunningham at paras. 0021, 0028, 0038.
Abadi, Pillai, Boger, and Cunningham are analogous art because they are all directed toward the same field of endeavor of query processing.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Abadi in view of Pillai and Boger by adding the feature of wherein a separate snapshot of the metadata is taken for a separate query that is not associated with the query received at the master node, as taught by Cunningham. 
The motivation for doing so would have been to ensure the metadata was consistent throughout the lifetime of the query plan.  Cunningham at para. 0038.

In regards to claim 23, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, wherein the query plan comprises the query metadata.  Abadi at Fig. 5A; paras. 0044, 47.
In regards to claim 24, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, wherein the request for additional metadata by the worker node is transmitted as a multi-cast request.  Pillai at para. 0033.20
In regards to claim 25, Abadi in view of Pillai, Boger, and Cunningham discloses the method of claim 1, wherein the worker node maintains a list of other worker nodes, and the another worker node is selected from the list.  Pillai at para. 0033.21

Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejection of claims 1-12 and 16-23 under 35 U.S.C. 103(a)
Claims 11, 12, and 19 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1-10, 16-18, and 20-23 under 35 U.S.C. 103(a), have been fully considered and they are partially persuasive.  
In regards to claims 1, 21, and 22, Applicant alleges Abad in view of Boger and Cunningham fails to disclose (1) “receiving the additional metadata from another worker node” and (2) “wherein the additional metadata is retrieved from a same session as the catalog server session corresponding to the query.”  Remarks at 10.
In regards to limitation (1), Applicant’s arguments are persuasive.  However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Pillai, which discloses a system and method for processing a query via parallel processing using a coordinator and worker nodes.  Worker nodes are arranged in multi-cast subgroups and exchange data (i.e., metadata) with each other in order to complete execution of a query.
In regards to limitation (2), Applicant’s arguments are unpersuasive.  Contrary to Applicant’s allegations, Abadi discloses “wherein the additional metadata is retrieved from a same session as the catalog server session corresponding to the query” because Abadi discloses communications between a planner and the catalog (i.e., initiation of a catalog session).  Abadi at paras. 0051-54.  The requesting of metadata by worker nodes via task trackers is with reference to the same query for which the planner communicates with the catalog.  Therefore, it is interpreted that any additional metadata received by a worker node is received during the same session as the catalog sever session corresponding to the query because it is for the same query.  
For at least the reasons explained above, Abadi in view of Boger and Cunningham discloses limitation (2).  New grounds of rejection are set forth above as necessitated by Applicant’s new limitation (1).  

Additional Prior Art
Additional relevant prior art references are listed on the attached PTO-892 form.  Some of them are:
Mandre et al. (US Patent 10,242,052) discloses a system and method for processing a database query using map-reduce query handling.
Sifry (US Patent Pub 2006/0004691) discloses a system and method for aggregation and search in a network where metadata is indexed in a shared database.
Kitsuregawa et al. (US Patent Pub 2007/0022100) discloses a database management system and method for processing a query and executing it via parallel tasks.
Chapman et al. (US Patent 7,693,826) discloses a system and method for pre-compiling a query and pre-keying a database system.
Yoshida et al. (US Patent Pub 2016/0169591) discloses a database management system and method for executing a query plan using a plurality of parallel tasks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163






	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Master node receives a query and is connected to the catalog component which keeps track of where data is distributed (i.e., metadata defining database objects).
        2 The catalog component communicates with the planner (i.e., initiates a session).  Abadi discloses an example that discusses the steps where initiating a session is the first step performed with each query.  
        3 Worker nodes can request any necessary metadata via their task trackers that is needed to complete the query (i.e., determining requirement of additional metadata, and requesting the additional metadata).
        4 The final aggregation step merges partial results generated by each node (i.e., compiling the result associated with execution of the query plan on the worker node with another associated with the query and returning the compiled, final query result to the client).
        5 The overall query execution is broken up into smaller partitions and each partition is interpreted as a query plan generated based on the query and distributed to the worker nodes.
        6 The overall query execution is broken up into smaller partitions and each partition is interpreted as a query plan generated based on the query and distributed to the worker nodes.
        7 A worker node has a task tracker which hands processing of part or all of the processing jobs assigned to the worker node.  Therefore, it is interpreted that the worker node stores information related to the query portion it is responsible for (i.e., query metadata) in its storage (i.e., cache) for use while performing its job.
        8 Task tracker (i.e., worker node) retrieves metadata from its memory to perform its query job (i.e., from cache).
        9 Boger discloses metadata manager maintains a snapshot of the metadata and requests for additional metadata are retrieved from the metadata manager.
        10 The catalog stores metadata information, which includes table schemas (i.e., database views).
        11 The master node receives a query and is connected to the catalog component which keeps track of where data is distributed.
        12 The process which was disclosed with regards to claim 1 is repeated here with another query being received at the master node.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to repeat the process for additional queries.
        13 The final aggregation step merges partial results generated by each node (i.e., compiling the result associated with execution of the query plan on the worker node with another associated with the query and returning the compiled, final query result to the client).
        14 Master node receives a query and is connected to the catalog component which keeps track of where data is distributed (i.e., metadata defining database objects).
        15 The catalog component communicates with the planner (i.e., initiates a session).  Abadi discloses an example that discusses the steps where initiating a session is the first step performed with each query.  
        16 Worker nodes can request any necessary metadata via their task trackers that is needed to complete the query (i.e., determining requirement of additional metadata, and requesting the additional metadata).
        17 Master node receives a query and is connected to the catalog component which keeps track of where data is distributed (i.e., metadata defining database objects).
        18 The catalog component communicates with the planner (i.e., initiates a session).  Abadi discloses an example that discusses the steps where initiating a session is the first step performed with each query.  
        19 Worker nodes can request any necessary metadata via their task trackers that is needed to complete the query (i.e., determining requirement of additional metadata, and requesting the additional metadata).
        20 The worker nodes are grouped in multi-cast sub-groups.  Therefore, it is interpreted that the data exchanges between them are transmitted as multi-cast requests.
        21 Nodes within a particular sub-group are aware of the other nodes within the sub-group (i.e., maintains a list of other worker nodes).  Exchanges between them are made knowing that they are apart of the same sub-group (i.e., the another worker node is selected from the list).